Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               January 03, 2019

The Court of Appeals hereby passes the following order:

A19A0937. MITCHELL GIBBS v. THE STATE.

      In February 2016, Mitchell Gibbs pleaded guilty to voluntary manslaughter,
possession of a firearm during the commission of a felony, and possession of a
firearm by a convicted felon. In August 2018, the trial court granted his motion for
an out-of-time appeal. Gibbs’s notice of appeal was transmitted to both this Court
and the Georgia Supreme Court. This Court docketed Gibbs’s appeal as Case No.
A19A0554, and is currently pending in this Court. The appeal filed in the Supreme
Court was subsequently transferred to this Court and was docketed as Case No.
A19A0937. See Gibbs v. State, Case No. S19A0162 (decided October 9, 2018).
Because this case is duplicative of Case No. A19A0554, it is hereby DISMISSED as
superfluous.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       01/03/2019
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.